



Exhibit 10.1


SECOND AMENDMENT TO
NEWELL RUBBERMAID INC. 2013 INCENTIVE PLAN

Newell Brands Inc. (the “Company”) hereby adopts this Second Amendment (this
“Amendment”) to the Newell Rubbermaid Inc. 2013 Incentive Plan, as amended (the
“Plan”), effective as of July 26, 2019 (the “Amendment Effective Date”). This
Amendment will be effective as described herein.
WHEREAS, it is the desire of the Company to amend the Plan, effective as of the
Amendment Effective Date, to (i) modify the definition of “Fair Market Value” to
reflect the transfer of the Company’s listing from the New York Stock Exchange
to the Nasdaq Global Select Market and (ii) specify that the Board has the
discretion to accelerate the date as of which any Stock Option shall become
exercisable in the event of termination of employment or service with the
Company for Good Reason; and
WHEREAS, the Board of Directors of the Company (the “Board”) may amend the Plan
for this purpose pursuant to Section 16 of the Plan without obtaining the
approval of the Company’s stockholders.
NOW, THEREFORE, effective as of the Amendment Effective Date, the Board hereby
amends the Plan as follows:
I.
Section 2.15 of the Plan is hereby amended and restated in its entirety to read
as follows:
“‘Fair Market Value’ means, on a particular date, the closing sales price of a
share of Common Stock on the Nasdaq Global Select Market (as reported in The
Wall Street Journal), or, if the Common Stock is not then listed on the Nasdaq
Global Select Market, on any other national securities exchange on which the
Common Stock is listed, or if no sales of Common Stock occur on such date, on
the last preceding date on which there was a sale of Common Stock on such
exchange.”
II.
Section 6.3(b) of the Plan is hereby amended and restated in its entirety to
read as follows:
“Each Stock Option shall become exercisable as set forth in the Stock Option
Agreement; provided that in the case of Stock Options granted to Participants
who are Employees, no Stock Option shall become exercisable earlier than with
respect to one-third (1/3) of the total number of shares of Common Stock subject
to the Stock Option on each of the three succeeding anniversaries of the date of
the grant of the Stock Option. Notwithstanding the foregoing sentence, the Board
shall have the discretion to accelerate the date as of which any Stock Option
shall become exercisable in the event of the Employee’s termination of
employment with the Company, or a Non-Employee Director’s termination of service
on the Board, in each case, without Good Cause or for Good Reason.”
III.
Except as amended by this Amendment, the Plan shall remain in full force and
effect. Capitalized terms used but not defined in this Amendment have the
respective meanings ascribed thereto in the Plan.


NAI-1508205838v2